     Case 4:18-cv-00005-BMM-JTJ Document 186 Filed 07/22/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 ROGER N.M. ONDOUA,                         Case No. CV-18-05-GF-BMM-JTJ
             Plaintiff,
       v.                     ORDER GRANTING MOTIONS
                              TO FILE DOCUMENTS UNDER
 MONTANA STATE UNIVERSITY, et SEAL
 al.,
             Defendants.




      Plaintiff has moved to file under seal Plaintiff’s supplemental brief in

opposition to Defendants’ motions for summary judgment (Doc. 177),

supplemental statement of disputed facts (Doc. 180) and supplemental statement of

disputed facts exhibits (Doc. 181). IT IS HEREBY ORDERED that the motion is

GRANTED.

      DATED this 22nd day of July, 2020.




                                                                        Order Page 1 of 1
